        Case 2:11-cr-00333-RFB-GWF
        Case 2:11-cr-00333-RFB-DJA Document
                                   Document 61
                                            60 Filed
                                               Filed 09/14/20
                                                     09/14/20 Page
                                                              Page 11 of
                                                                      of 33




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     rebecca_levy@fd.org
 6
 7   Attorney for Siamond Wilson

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:11-cr-00333-RFB-GWF
11
                    Plaintiff,                           ORDER
                                                         STIPULATION TO CONTINUE
12                                                       PRELIMINARY HEARING
            v.
                                                         (First Request)
13
     SIAMOND WILSON,
14
                    Defendant.
15
16          IT    IS    HEREBY         STIPULATED       AND      AGREED,      by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Ronald Cheng, Assistant United
18   States Attorney, counsel for the United Stated of America, and Rene L. Valladares,
19   Federal Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel
20   for Siamond Wilson, that the Preliminary Hearing currently scheduled on Friday,
21   September 18, 2020 at 3:00 p.m., be vacated and continued to Monday, September 21, 2020 at
22   a time convenient to the Court.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the Defendant will be out of the district and unavailable on Friday,
25   September 18, 2020.
26          2.      The Defendant is in custody and does not object to the continuance.
         Case 2:11-cr-00333-RFB-GWF
         Case 2:11-cr-00333-RFB-DJA Document
                                    Document 61
                                             60 Filed
                                                Filed 09/14/20
                                                      09/14/20 Page
                                                               Page 22 of
                                                                       of 33




 1           3.     The parties agree to the continuance.
 2           4.     Additionally, denial of this request for continuance could result in a miscarriage
 3   of justice.
 4           5.     The additional time requested by this stipulation is excludable in computing the
 5   time within which the defendant must be indicted and the trial herein must commence pursuant
 6   to the Speedy Trial Act, 18 U.S.C. §§ 3161(b) and 3161(h)(8)(A), considering the factors under
 7   18 U.S.C. § 3161(h)(8)(B)(i) and (iv).
 8           This is the first request for continuance filed herein.
 9           DATED this 14th day of September 2020.
10
11    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
12
13       /s/ Rebecca A. Levy                              /s/ Ronald Cheng
      By_____________________________                   By_____________________________
14    REBECCA A. LEVY                                   RONALD CHENG
      Assistant Federal Public Defender                 Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
        Case 2:11-cr-00333-RFB-GWF
        Case 2:11-cr-00333-RFB-DJA Document
                                   Document 61
                                            60 Filed
                                               Filed 09/14/20
                                                     09/14/20 Page
                                                              Page 33 of
                                                                      of 33




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:11-cr-00333-RFB-GWF
 4
                  Plaintiff,                           ORDER
 5
           v.
 6
     SIAMOND WILSON,
 7
                  Defendant.
 8
 9
           Based on the Stipulation of counsel, good cause appearing therefore:
10
           IT IS HEREBY ORDERED that the Preliminary Hearing currently scheduled on
11
     Friday, September 18, 2020 at the hour of 3:00 p.m., be vacated and continued to
12
     September 21, 2020, at 1:00
     _______________________      p.m.
                              at the   in of
                                     hour Courtroom
                                             ________.3A.
13
                       14th
           DATED this ______ day of September 2020.
14
15
16
                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
